Case 1:18-cv-01434-CFC-JLH Document 113 Filed 12/01/20 Page 1 of 1 PageID #: 3725
                                                                                      WILMINGTON
                                                                                     RODNEY SQUARE

                                                                                      NEW YORK
                                                                              ROCKEFELLER CENTER

                                                                                        Adam W. Poff
                                                                                       P 302.571.6642
                                                                                       F 302.576.3326
                                                                                       apoff@ycst.com


                                     December 1, 2020

  VIA ELECTRONIC FILING
  The Honorable Colm F. Connolly
  J. Caleb Boggs Federal Building
  844 N. King Street
  Unit 31, Room 4124
  Wilmington, DE 19801-3555


               Re:    ChromaDex, Inc., et al. v. Elysium Health, Inc.,
                      C.A. No. 18-1434-CFC

  Dear Judge Connolly:
        I respectfully write on behalf of all parties to make a joint request that the
  Markman hearing currently scheduled as a teleconference for December 17, 2020,
  instead proceed as a video conference. The parties believe that the use of video
  technology will allow for more effective and efficient presentations, particularly
  insofar as it will simplify how counsel uses and directs Your Honor’s attention to
  exhibits and demonstratives. With the Court’s approval, the parties will make the
  necessary logistical arrangements for the video conference in coordination with the
  Court staff.

        Should Your Honor have any questions regarding this joint request, counsel
  are available at the Court’s convenience.

                                                          Respectfully submitted,

                                                          /s/ Adam W. Poff

                                                          Adam W. Poff (No. 3990)
  cc: All Counsel of Record (via electronic mail)
                              Young Conaway Stargatt & Taylor, LLP
                     Rodney Square | 1000 North King Street | Wilmington, DE 19801
                       P 302.571.6600 F 302.571.1253 YoungConaway.com
